Title: [Diary entry: 10 June 1786]
From: Washington, George
To: 

Saturday 10th. Mercury at 66 in the Morning—72 at Noon and  at Night. A heavy lowering Morning with the wind at East. At times the Sun appeared for a few momts. but generally the clouds were heavy with distant thunder in the So. Wt. quarter in the Afternoon tho’ no rain fell here. Rid to the Plantations at Muddy hole, Dogue run, and Ferry. Took the Mill in the way. Finished replanting Corn this morning at the Ferry wholly and yesterday at Dogue run in the ground which was drilled. Began to hoe Corn at the Ferry (on the hill) which is the first plantation in order for it and here it ought to have followed the plows; the work of which is backward on acct. of their having been stopped. Turned the Cocks of clover hay to day and put all the rest of the grass except that which was cut this afternoon late into Cocks. Major Washington returned in the afternoon from Fredericksburgh. In my ride to day I visited the Labourers at the Tumbling dam. Find it will employ them the greatest part of next week. Wed with the hoes, the Millet, or Corn grass in the Neck to day.